Citation Nr: 1455173	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from November 1983 to March 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the RO in Detroit, Michigan.

In September 2009, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In September 2010, the Board reopened and remanded the claim for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic record on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

No current back disorder is related to service or to any service-connected disability; arthritis did not become manifest within one year of service separation.


CONCLUSION OF LAW

A back disorder was not incurred in service and is not proximately due to or a result of any service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a current back disorder.  He essentially argues secondary incurrence, related to his service-connected left knee disability.  However, the Board will also address direct and presumptive bases for service connection.  

Regarding a current diagnosis, a March 2006 MRI scan of the lumbar spine showed multilevel degenerative changes, including disc protrusion at L5-S1, lumbar spondylosis, and probable impingement of bilateral the S1 nerve roots.  A May 2012 VA examiner diagnosed lumbar spine arthritis, lumbar spine degenerative disc disease, and herniated lumbar disc with mild right lumbar radiculopathy.  

The service treatment records do not reflect any treatment for back complaints during service, any report of a back injury during service, or any diagnosis of a back disorder during service.  The Veteran was separated from service following a medical evaluation board which was unrelated to his back, and a service separation examination was apparently not conducted.    

While arthritis is listed among the diseases presumed to be related to service where manifest to a compensable degree within one year of service separation, here there is no diagnosis of arthritis for many years after the Veteran left service.  Indeed an x-ray in August 2002 was normal.  Accordingly, service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

There is no medical opinion that purports to relate a current back disorder directly to service.  Indeed, a May 2012 VA examiner opined that all of the Veteran's current claimed back conditions are less likely than not related to his military service.  The examiner reasoned that the Veterans service treatment records document no back pain consistent with his (current) examination findings and pathologic process.  The Veteran has made no specific argument relating a current back disorder directly to service.  Therefore, as a preponderance of the evidence is against the claim, the Board finds that service connection on direct and presumptive bases is not warranted.  

The Veteran essentially contends that he should be granted service connection for a back disorder because his current back disorder is related to his service-connected left knee disabilities.  The Veteran testified that he has fallen many times due to his knee giving out, and that these falls in turn caused his back disorder.  

The Veteran is currently service-connected for status post left knee arthroplasty (with a 20 percent disability rating) and degenerative arthritis of the left knee (with a 10 percent disability rating), as well as a noncompensable scar.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

Under the regulation in effect at the time the Veteran filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Allen, 7 Vet. App. at 448 (1995).

While the Veteran's assertion as to having sustained multiple falls over the years appears to be supported in the evidence, his assertion that these falls caused his back disorder is not supported.  

Before addressing etiology, the Board initially notes that the Veteran's account of the onset of his back disorder has been very inconsistent and it is difficult to tie it to any specific incident such as a fall.  According to an April 2006 VA mental examiner, the Veteran reported that his chronic back pain began in 2002.  However, in an October 2008 VA examination, the Veteran reported the onset of constant back pain and radiating pain and numbness in the lower extremities in 1999/2000.  In his March 1988 initial claim for compensation, he reported that back pain started with an injury to his back in service in September 1987.  The Veteran informed the May 2012 examiner that his back pain started in 1998 with no trauma at onset.  Thus, there is no consistency to the Veteran's various accounts of the onset of back pain that would link the onset to any particular incident.  

Perhaps more significant is the weakness of the evidence relating the onset of a back disorder to fall at any time.  In an October 2002 private treatment report, the Veteran reported he fell backwards while working at a drill press in July 2002.  However, in the October report, he did not report any back injury resulting from the fall.  The Veteran reported another fall in August 2002, at which time he was climbing a ladder and experienced numbness and burning in his left foot.  He fell to the right and landed on his right knee.  According to this account, among the symptoms associated with this incident was low back pain.  However, the account relates the fall to symptoms in the foot, not the knee.

The details of an August 2002 private office visit are still different than the October 2002 account.  The August report reveals that the Veteran felt a numbness and burning in both the toes of his legs associated with a feeling that his left knee would give way.  He noted that he "almost fell" twice because of these sensations.  Significantly, in this account, he did not describe an actual fall, but that he almost fell.  Moreover, his physician noted that power in both legs was 5 out of 5 with no sensory or reflex abnormalities, and that the Veteran's gait was normal when he walked without knowing that he was being watched.  

In sum, there is little consistency among the various accounts of injury as related by the Veteran.  Inconsistency as to pertinent details is a factor in the Board's assessment of credibility.  Here, the Board finds the Veteran's accounts regarding the timing and circumstances surrounding the onset of back symptoms to be lacking in credibility.  

The medical opinion evidence regarding a relationship between the current back disorders and the service-connected knee disabilities is in conflict.  A May 2007 medical opinion from two doctors at a VA pain clinic is that the Veteran's knee condition more likely than not caused the Veteran's back problems.  However, no rationale was provided for this opinion.  There was no explanation of the method of causation, of the date of onset of the back disorder, or of which incident caused the back disorder.  

In contrast, the May 2012 VA examiner opined that all of the Veteran's current claimed back conditions are less likely than not proximately due to or the result of the Veteran's service-connected left knee condition.  The examiner reasoned that the Veteran's subjective statements on the May 2012 examination were that he fell over the years secondary to a burning/numb left foot.  Around 2002 or 2003, the Veteran reported that he had a ground level fall striking his right hip, and that his feet were numb at that time.  He reported that he was "unable to feel the ground" and that was the reason he fell.  According to the examiner these symptoms are less likely than not related to his service connected left knee condition, as the Veteran's current service connected left knee condition is not consistent with this pathologic finding.  The examiner also noted that the Veteran had elsewhere reported that low back pain started in 1998 with no trauma at onset.  

In comparing the conflicting opinions, the Board finds it significant that the May 2007 opinion is not explained in terms of the evidence or accepted medical principles.  It is therefore impossible to determine the basis for the opinion or the evidence considered in formulating the opinion.  However, the May 2012 opinion provides a complete discussion of the history of onset of symptoms as described by the Veteran and as reflected in the clinical record.  It provides a specific finding that the numbness in the feet which the Veteran described is not consistent with a knee disability.  Based on the reasoning provided by the examiner, the Board attaches greater weight to the May 2012 opinion than to the May 2007 opinion.  

The October 2008 VA examiner also opined that the Veteran's back disability did not have its onset during military service, nor was it related to, or caused by, a service-connected left knee disability.  However, as with the May 2007 opinion, the October 2008 VA examiner failed to provide a rationale for this conclusion.  

The Board acknowledges the Veteran's personal assertion that his service-connected left knee disability caused his back disorder.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing an etiological connection between on musculoskeletal disorder and another separate disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, as discussed above, the Veteran's assertions regarding pertinent details are materially inconsistent and not credible.  

The Veteran submitted a statement from a friend who observed the Veteran slip while working on a drill press in 2002.  However, whether the Veteran slipped or fell on this occasion is not material.  The material issues are (1) whether the left knee caused the fall, and (2) whether the back disorder resulted from the fall.  This statement does not provide evidence regarding either issue.  

The Board also acknowledges the possibility that the service-connected knee disability worsened the back disorder beyond its natural course.  The Board finds however, that the May 2012 opinion reasonably encompasses aggravation.  The examiner's reasoning is that the symptoms which reportedly lead to a fall are not consistent with the symptomatology associated with the Veteran's service-connected knee injuries.  As the opinion is that the Veteran's knee injuries did not contribute to the fall, this reasoning would preclude aggravation as well as causation.  

The Veteran has argued that the opinions of the orthopedic surgeon who performed the Veteran's left knee surgery, Dr. McCullough, supports his claim; however, the Board finds that they are speculative and do not in fact support the claim.  An October 2004 opinion from Dr. McCullough addresses the Veteran's theory of etiology, but is ultimately inconclusive.  Dr. McCullough noted that the onset of back pain was some time after January 2000, which is consistent with only one of the Veteran's various accounts.  Dr. McCullough noted that the Veteran "believes that the give-way weakness of the left lower extremity associated with the atrophy of his left thigh is at least partially responsible for his falls and concurrent injuries to his low back and right lower extremity."  Dr. McCullough then opined that the weakness of the Veteran's left thigh "may" well have contributed to these falls.  

The United States Court of Appeals for Veterans' Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the particular disorder "may or may not" exist or "may or may not" be related, is too speculative in nature to establish the presence of said disorder or the relationship thereto).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence, or evidence that tends to prove the question at hand.  

Similarly, a March 2007 medical opinion from Dr. McCullough notes that it was "impossible to determine" how much of the Veteran's back condition was related to falls caused by his left knee and how much of his back disorder was related to other injuries.  He explained that the Veteran's left knee injury had left him with some weakness of the left knee, which causes "some people" to fall periodically, and that such falls can and sometimes do contribute to back conditions; however, he noted that the Veteran had other injuries to his lower back that might have caused the Veteran's back condition.  

While this opinion establishes the possibility of an etiological relationship, such possibility is not in dispute.  No one would argue or has argued that such a relationship is impossible.  However, the opinion attaches no measure of probability to an etiological relationship, and is therefore inconclusive.  

Here, a preponderance of the evidence is against a relationship between the Veteran's back disability and any particular fall, falls initiated by the left knee, or falls in general.  Therefore, the Board concludes that service connection for a back disability, or service aggravation of a back disability, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in July 2005, February 2007, and February 2014 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration (SSA) and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as two medical opinions.  He has made no specific allegations as to the inadequacy of the May 2012 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining records from SSA, notifying the Veteran that he could identify or submit additional evidence, and obtaining a VA nexus opinion based on a thorough examination.  The examiner addressed the question posed by the Board.  The Board acknowledges that the examiner was unable to reconcile the conflicting opinions as requested by the Board; however, he provided an adequate explanation in that he was not present for those examinations to understand the complete subjective and objective evidence and their resultant opinions of the etiology of the back condition.   Moreover, the examiner directly disagreed with the May 2007 opinion.  Therefore no reconciliation can be expected.    

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veterans Law Judge that the evidence necessary to substantiate the claim involved evidence linking the onset of the back disorder to his service-connected knee disabilities.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


